Name: Commission Regulation (EC) NoÃ 1423/2007 of 4 December 2007 amending Regulation (EC) NoÃ 1291/2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products
 Type: Regulation
 Subject Matter: agricultural activity;  trade policy;  information technology and data processing;  tariff policy;  documentation
 Date Published: nan

 5.12.2007 EN Official Journal of the European Union L 317/36 COMMISSION REGULATION (EC) No 1423/2007 of 4 December 2007 amending Regulation (EC) No 1291/2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 9(2) thereof, and the corresponding Articles of the other Regulations on the common organisation of markets in agricultural products, Whereas: (1) Article 19 of Commission Regulation (EC) No 1291/2000 (2) provides for the possibility of issuing electronic import and export licences and certificates. (2) Experience has shown that in order to increase the efficiency of import and export operations, the provisions of Article 25 could be improved with the intention of making it clear that licences and certificates can be kept and managed in electronic form by the competent authority of the Member State instead of issuing them to the importer or exporter and that where data concerning exports have been introduced and transmitted electronically to the issuing authority, the entries on the electronic export licence or certificate and its endorsement can also be done electronically. (3) Regulation (EC) No 1291/2000 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of all the relevant Management Committees, HAS ADOPTED THIS REGULATION: Article 1 Article 25 of Regulation (EC) No 1291/2000 is amended as follows: (a) paragraph 1 is replaced by the following: 1. Notwithstanding Article 24, a Member State may allow the licence or certificate to be: (a) lodged with the issuing body or the authority responsible for payment of the refund; (b) in cases where Article 19 applies, stored in the database of the issuing body or the authority responsible for payment of the refund. (b) paragraph 3 is replaced by the following: 3. The Member State shall decide which authority is to make the entry on and endorse the licence or certificate. However, the attribution and its validation and endorsement on the licence or certificate shall also be deemed to have been carried out where: (a) a document detailing the exported quantities has been generated by computer; this document must be attached to the licence or certificate and filed with it; (b) the exported quantities have been introduced in an official electronic database of the Member State concerned and there is a link between this information and the electronic certificate; Member States may choose to archive this information by using paper versions of the electronic documents. The date of entry shall be considered as the date of acceptance of the declaration referred to in Article 24(1). Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 December 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as last amended by Regulation (EC) No 735/2007 (OJ L 169, 29.6.2007, p. 6). (2) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 1913/2006 (OJ L 365, 21.12.2006, p. 52).